[PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT           FILED
                  ________________________ U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                        No. 09-15985                NOVEMBER 1, 2011
                  ________________________             JOHN LEY
                                                        CLERK
                D. C. Docket No. 06-20373-CR-JAL

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                            versus

BURSON AUGUSTIN,
a.k.a. B,
STANLEY GRANT PHANOR,
a.k.a. Brother Sunni,
PATRICK ABRAHAM,
a.k.a. Brother Pat,
ROTSCHILD AUGUSTINE,
a.k.a. Brother Rot,
NARSEAL BATISTE,
a.k.a. Brother Naz,
a.k.a. Prince, Manna,


                                              Defendants-Appellants.
                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                   (November 1, 2011)

Before TJOFLAT and MARTIN, Circuit Judges, and DAWSON,* District Judge.

PER CURIAM:

       Burson Augustin, Stanley Grant Phanor, Patrick Abraham, Rotschild

Augustine, and Narseal Batiste (collectively, “Appellants”) were all convicted of

(1) conspiracy to provide material support to a Foreign Terrorist Organization (Al

Qaeda) by agreeing to provide personnel (including themselves) to work under Al

Qaeda’s direction and control, knowing that Al Qaeda has engaged or engages in

terrorist activity, in violation of 18 U.S.C. § 2339B; and (2) conspiracy to provide

material support by agreeing to provide personnel (including themselves),

knowing and intending that they were to be used in preparation for and in carrying

out a violation of 18 U.S.C. §§ 844(f)(1) and (i), and to conceal and disguise the

nature, location, source, and ownership of such material support, all in violation of

18 U.S.C. § 2339A. Abraham and Batiste were also convicted of conspiracy to



       *
          Honorable Robert T. Dawson, Senior United States District Judge for the Western
District of Arkansas, sitting by designation.

                                              2
maliciously damage and destroy by means of an explosive a building leased to an

agency of the United States (the FBI) and a building used in interstate and foreign

commerce (the Sears Tower), all in violation of 18 U.S.C. § 844(n).1 Additionally,

Batiste was convicted of conspiracy to levy war against the Government of the

United States and to oppose by force the authority thereof in violation of 18

U.S.C. § 2384.

       Appellants now appeal their convictions, raising six issues. First, Batiste

and Augustine challenge the district court’s order granting in part the

government’s motion to strike portions of the indictment as surplusage. Second,

Augustin, Phanor, and Augustine each challenge the sufficiency of the evidence

supporting their convictions. Third, Augustin argues that the government’s

involvement in the criminal scheme was outrageous and therefore violated the Due

Process Clause of the Fifth Amendment. Fourth, Batiste and Abraham challenge

several of the district court’s evidentiary rulings relating to the admissibility of lay

and expert testimony. Fifth, Batiste argues that limitations on his cross-

examination of witnesses resulted in cumulative error requiring a new trial. Sixth,

       1
          The district court’s judgment with respect to Batiste incorrectly states that Count 3
charged a violation of 18 U.S.C. § 844(l). Because “[i]t is fundamental error for a court to enter
a judgment of conviction against a defendant who has not been . . . found guilty of the crime
recited in the judgment,” we may sua sponte raise the issue that there is a clerical error in the
judgment and remand with instructions that the error be corrected. United States v. Massey, 443
F.3d 814, 822 (11th Cir. 2006).

                                                3
all of the appellants challenge the district court’s dismissal of a juror for refusing

to follow the court’s instructions on the law. After careful review of the record

and the parties’ briefs, and after having had the benefit of oral argument, we

affirm.

                                           I.

      We first recite the facts of this case in the light most favorable to the

government. United States v. Glen-Archila, 677 F.2d 809, 812 (11th Cir. 1982).

We then describe the procedural history.

                                          A.

      Batiste was the leader of the Miami branch of an organization called the

Moorish Science Temple, headed in Chicago by an individual known as Sultan

Khan-Bey, who named Batiste a minister in the Temple in July 2004. His

followers included the other appellants—Abraham, Phanor, Augustin, and

Augustine—as well as Batiste’s wife, Minerva Vazquez, and two other men

charged (but subsequently aquitted) in this case, Naudimar Herrera and Lyglenson

Lemorin.

      As early as 2004, Batiste’s group mixed political and religious ideology

with martial arts training. The group frequented a convenience store called Al-

Saidi Enterprises, where Batiste engaged in political and religious conversations

                                           4
with Abbas Al-Saidi (“Abbas”), a part owner of the store. The government

offered evidence that in these conversations, Batiste mentioned his agreement with

Osama Bin Laden’s plans to kill Americans in retaliation for America’s killing of

Muslims around world. The government contends that when Batiste learned that

Abbas would be traveling home to Yemen, he asked him to help contact a foreign

terrorist organization, such as Al Qaeda, Hammas, or Hezbollah, to help support

Batiste’s religious and political goals in the United States. According to Abbas,

Batiste gave him a flyer containing Batiste’s address and contact numbers to give

to Abbas’s connections with those organizations.

      In the fall of 2005, Abbas contacted the FBI, and began working as a

confidential informant for the agency. At the FBI’s request, Abbas began to

record his meetings with Batiste and the members of his group to determine if they

were a threat. He also pretended that he had made contact with a terrorist

organization that was willing to support Batiste’s group. Batiste, Abraham,

Herrera, and Augustin drove Abbas past the Miami FBI Building, and Batiste

pointed to a window broken during Hurricane Wilma and noted how easy it would

be to throw a grenade into the building. He observed that “the best time to attack

the U.S. Government is during a disaster.” On November 7, 2005, Augustin met

with Abbas at the group’s headquarters—known as the “Embassy”—and discussed

                                         5
how the group’s “plan” for “jihad” to “destroy” the “devil” would attract

followers, who would see that “we’re not just talking about taking over Miami or

some Dade county, we’re talking about taking over . . . Allah’s world” through

coordinated attacks in various locations.

       At the direction of the FBI, Abbas told the group that a representative of a

Middle East terrorist group was coming to meet them. In anticipation of the

meeting, Batiste asked Abbas if the representative knew Osama Bin Laden,

because Batiste would “want to meet Usama Bin Laden.”2 Batiste described his

plan to train “soldiers” in order to “make war against America.” He explained: “I

got a mission . . . this is the time for Jihad.”

       On December 16, 2005, Abbas introduced Batiste to a second FBI

informant, Ellie Assaad (“Assaad”), who was posing as Abbas’s foreign terrorist

connection. To prove to Assaad that he was serious about his mission, Batiste told

Assaad that he was in the “same situation” as an individual named Jeff Fort, who

Batiste described as the “leader of one of the biggest gangs” based on “Islamic

philosophy,” and who went to jail in the 1980s “for terrorism,” because “he was

being helped by Libya.”



       2
         Variations in the spelling of names in this opinion reflect the fact that the names are
spelled differently in various portions of the record.

                                                 6
      Assaad asked Batiste to make a list of what support he wanted, and Batiste

provided a list requesting uniforms, boots, machine guns, radios, and other

equipment. On December 18, 2005, Abraham brought Abbas to the Embassy,

where Batiste, Augustin, Phanor, and Herrera were meeting with a potential

recruit. Batiste gave Abbas another list, including assault rifles, boots, uniforms,

SUVs, binoculars, bulletproof vests, revolvers, phones, military jackets, and rocket

launchers.

      On December 21, 2005, Batiste told Abbas of his desire to create confusion

through bombing or mass poisoning, and in particular raised the idea of blowing

up or burning down the Empire State Building or the Sears Tower, adding “[t]hen

you gotta get . . . the buildings right here in Miami.” On December 22, 2005,

Batiste gave Assaad another similar list of materials, this time specifying the shoe

sizes for the members of his group. Batiste elaborated on the idea of attacking the

Sears Tower. Batiste stated, “I know this building, I know how to get inside this

building,” and explained that he had been thinking about it since 1998. Federal

Express records indicate that Batiste had worked for the company in the Chicago

Loop (where the Sears Tower is located) in 1998. At a December 29, 2005

meeting, Assaad provided the boots Batiste had requested, and Batiste again

elaborated on his idea for a dynamite attack on the Sears Tower, this time pointing

                                          7
to his construction experience (as Batiste was, at the time, running a construction

company in Miami): “If I can put up a building, I can take one down.” Batiste

provided another list, specifying various firearms and materials, as well as $50,000

in cash.

      Batiste and Abraham became concerned that Assaad was involved with law

enforcement, so when Abbas and Assaad arrived at the Embassy on January 28,

2006, Abraham, Herrera, and Augustin had them strip, change into other clothes,

and hand over all electronic devices. Assaad hid the recording device, but refused

to give up his phone, explaining that he needed to stay in touch with Al Qaeda at

all times. Abraham drove Abbas and Assaad to see Batiste in Islamorada, without

telling Abbas or Assaad where they were going during the two-hour drive. Once

in the Keys, Abraham met up with Phanor, who had driven separately, and Phanor

and Abraham insisted that Assaad surrender his phone, because according to

Phanor: “in this business brother, with electronics, you can never be too safe . . . in

this country, brother, . . . electronic devices [are] something terrible to have cause

they find all kinda ways to, you know.” But Phanor assured Assaad that when

they spoke of him and his mission “in the circle,” they “speak of you with great,

great respect.”

      Abbas and Assaad were taken to meet Batiste in a fishing tent by the water.

                                           8
Batiste explained that he was suspicious because the government was “concerned

about domestic terrorism . . . citizens who will help out on the terrorist attack right

here in America, as opposed to outsiders coming over here and doing it.” Batiste

explained that he was concerned that Assaad was taping their conversations.

Assaad assured Batiste that “Al Qaida [was] very happy with your plans,” and

Batiste stated that “those plans will never change.” Batiste and Assaad discussed

obtaining funding and a new training headquarters in Miami, as well as bringing in

a bomb expert from overseas. Batiste said that he could obtain the materials and

access through his construction company, but he needed an expert to help making

the bombs.

      On February 19, 2006, Assaad, Batiste, and Abraham discussed details for

sending members of Batiste’s group overseas for Al Qaeda training. Batiste again

elaborated on his plan to detonate explosives under the Sears Tower, explaining

how he would obtain a city contract in order to gain access. Batiste also discussed

the need for a new training space in Miami, and a video camera to “film [his]

evidence.” The next day, however, Batiste told Assaad that after talking to some

of his group members, he decided that he wanted to train his members at his

property in Louisiana rather than at an Al Qaeda camp.

      On March 9, 2006, Assaad aborted a scheduled meeting with Batiste when

                                           9
two of Batiste’s men tried to strip search him at the Embassy. Eventually, Assaad

returned and was searched by Abraham and Phanor before meeting with Batiste,

Augustin, Augustine, and Herrera. Batiste expressed that he was pleased that Al

Qaeda knew of his Sears Tower plan and wanted an alliance with him, but that he

was anxious to receive the money he had requested from Assaad.

      The next day, March 10, 2006, Batiste reaffirmed to Assaad his desire to

form an alliance with Al Qaeda and took an oath of allegiance to Al Qaeda that the

FBI had written for Assaad. Assaad requested that Batiste have all the group

members come to the Embassy so he could “read . . . the commitment in front of

everybody.” Assaad, Batiste, and Phanor looked at a potential warehouse space,

which Assaad presented to the group on March 16, 2006, the day the other

defendants were offered the Al Qaeda oath. On the way to the meeting, Batiste

told Phanor not to bring another member, “Brother Corey,” because the meeting

was “only for the closed circle.” Batiste directed Lemorin and Phanor to conduct

counter-surveillance to make sure “the coast [was] clear.”

      Batiste, Abraham, Augustin, Augustine, Phanor, Herrera, and Lemorin were

at that March 16, 2006 meeting, with Augustine guarding the door. Batiste began

by acknowledging how “grateful” his group was for the support of Bin Laden and

Al Qaeda, and Batiste and Assaad both affirmed the bonds of the alliance. Each of

                                        10
the defendants then took an oath, with Assaad first (at Batiste’s prompting),

reading it for them, and then the group members repeating along the second time

through and substituting their own names in the relevant places. Augustine

appears to have misstated the oath such that, on its face, he pledged allegiance to

himself. Before taking the oath, Phanor asked Batiste whether it was “alright” to

take the oath. With Batiste’s approval, Phanor took the oath. After Batiste read

from the Qur’an and from his ministerial license from the Moorish Holy Temple of

Science, Assaad announced that the alliance between Al Qaeda and the Moors was

now official, but stated “we are not controlling the Moors . . . [y]ou have your

leader here.” The defendants applauded.

      After the oath, as directed by the FBI, Assaad asked Batiste if it was okay to

discuss in front of the other members an Al Qaeda plan to blow up five FBI offices

across the country, including the Miami office. Batiste said it was okay to discuss

the plan in front of those present at the meeting (including all of the appellants),

because they were “[his] close guards.” Assaad explained the plan and asked for

help videotaping the Miami FBI building, and presented Batiste with the video

camera he had previously requested for his Sears Tower plan. Batiste accepted the

task, and promised to deliver the tapes in about a week, but warned Assaad that

“when I give you these tapes, you’re gonna have to be very careful with those

                                          11
tapes.” Batiste continued to discuss his Sears Tower plan, and complained that it

was taking too long for Assaad to come through with the financial support he had

requested.

      On March 24, 2006, on the way to purchase additional film equipment,

Batiste and Abraham drove Assaad past the North Miami Beach FBI office and

other alternative targets of their own choosing, such as the National Guard Armory

in Northwest Dade and a synagogue. The next day, Phanor, Batiste, and

Augustine drove a van around the federal courthouse complex and Federal

Detention Center in downtown Miami, and then parked the van and took pictures

and video footage of the building.3 The following day, Batiste and Augustin gave

Assaad photographs of the North Miami Beach FBI building and photographs and

video recordings of the downtown courthouse complex, depicting the various

views of the buildings at the two sites, including their security barricades, check-

points, gas lines, and water supplies. In Augustin’s presence, Batiste on two

occasions offered advice to Assaad about the security observed at the Miami

federal buildings and how to go about the attack.

      Batiste obtained money from Assaad to bring Khan-Bey—the leader of the

group in Chicago—to Miami, in order to tell Khan-Bey of the plan. Batiste also

      3
          Batiste believed the downtown courthouse complex was a second FBI building.

                                              12
brought his religious mentor, “Master Athea,” to Miami, but Master Athea became

disillusioned with Batiste’s and Khan-Bey’s beliefs. On April 19, 2006, Khan-

Bey was arrested for firing a gun at Master Athea. Batiste became increasingly

suspicious that Assaad was working with the FBI and began to decrease his

communication with Assaad. On April 27, 2006, Master Athea spoke with the

FBI and agreed to record a conversation with Batiste, in which they discussed

their disagreements about Batiste’s waging of a physical rather than spiritual war.

Abraham was arrested on May 9, 2006 for overstaying his tourist visa. Abraham

gave a statement, after receiving warnings in accordance with Miranda v. Arizona,

384 U.S. 436, 86 S. Ct. 1602 (1966), which was used only against him at trial. In

that statement, he implicated himself and the other group members. The

remaining defendants were arrested on June 22, 2006.

                                         B.

      On June 22, 2006, Augustin, Phanor, Abraham, Augustine, Batiste, Herrera

and Lemorin were indicted by a federal grand jury sitting in the Southern District

of Florida. They were charged with four counts: (1) conspiracy to provide

material support to a Foreign Terrorist Organization (Al Qaeda) by agreeing to

provide personnel (including themselves) to work under Al Qaeda’s direction and

control, knowing that Al Qaeda has engaged or engages in terrorist activity, in

                                         13
violation of 18 U.S.C. § 2339B; (2) conspiracy to provide material support by

agreeing to provide personnel (including themselves), knowing and intending that

they were to be used in preparation for and in carrying out a violation of 18 U.S.C.

§§ 844(f)(1) and (i), and to conceal and disguise the nature, location, source, and

ownership of such material support, all in violation of 18 U.S.C. § 2339A; (3)

conspiracy to maliciously damage and destroy by means of an explosive a building

leased to an agency of the United States (the FBI) and a building used in interstate

and foreign commerce (the Sears Tower), all in violation of 18 U.S.C. § 844(n);

and (4) conspiracy to levy war against the Government of the United States and to

oppose by force the authority thereof in violation of 18 U.S.C. § 2384.

      The defendants pled not guilty, and three trials ensued. The first trial began

on September 18, 2007. On December 13, 2007, that jury acquitted Lemorin on

all counts, but was unable to reach verdicts as to the remaining defendants, and the

district court declared a mistrial. The second trial began on January 22, 2008.

That trial also ended, on April 16, 2008, with the jury unable to reach verdicts on

any of the counts as to the remaining defendants, and the district court again

declared a mistrial. The third trial began on January 27, 2009. Much of the

government’s evidence consisted of taped conversations recorded by the

confidential informants, Abbas and Assaad, as well the one conversation recorded

                                         14
by Master Athea. After approximately three months of trial, the case was sent to

the jury for deliberations on Monday, April 27, 2009. One juror was dismissed

due to illness on Thursday, April 30, 2009, and the jury was reconstituted.

Another juror was dismissed on Tuesday, May 5, 2009 after the district court

determined that the juror was unwilling to follow the court’s instructions on the

law. The jury was reconstituted again. On May 12, 2009, the reconstituted jury

returned a verdict convicting Batiste on all counts, convicting Abraham on Counts

1–3 and acquitting him on Count 4, convicting Augustin, Phanor, and Augustine

on Counts 1 and 2 and acquitting them on Counts 3 and 4, and acquitting Herrera

on all counts.

                                         II.

      Batiste and Augustine challenge the district court’s order granting in part

the government’s motion to strike portions of the indictment as surplusage. We

review a district court’s decision on a motion to strike surplusage from an

indictment for an abuse of discretion. United States v. Awan, 966 F.2d 1415,

1426 (11th Cir. 1992).

      The Fifth Amendment provides that “[n]o person shall be held to answer for

a capital, or otherwise infamous crime, unless on a presentment or indictment of a

Grand Jury . . . .” U.S. Const. amend. V. “A fundamental principle stemming

                                         15
from this amendment is that a defendant can only be convicted for a crime charged

in the indictment. It would be fundamentally unfair to convict a defendant on

charges of which he had no notice.” United States v. Ward, 486 F.3d 1212, 1226

(11th Cir. 2007) (quoting United States v. Keller, 916 F.2d 628, 632–33 (11th Cir.

1990)). This Court “consider[s] an indictment to be constructively amended when

the essential elements of the offense contained in the indictment are altered to

broaden the possible bases for conviction beyond what is contained in the

indictment.” Id. (citation and quotation marks omitted). But “Congress defines

the elements of an offense, not the charging document.” United States v. Deverso,

518 F.3d 1250, 1258 n.2 (11th Cir. 2008). So, “[a]s long as the crime and the

elements of the offense that sustain the conviction are fully and clearly set out in

the indictment, the right to a grand jury is not normally violated by the fact that the

indictment alleges more crimes or other means of committing the same crime.”

United States v. Miller, 471 U.S. 130, 136, 105 S. Ct. 1811, 1815 (1985). Thus,

“allegations that are unnecessary to an offense that is clearly contained within [the

indictment]” may be stricken by amendment. Id. at 144, 104 S. Ct. at 1819. Yet,

while “mere surplusage may be deleted from an indictment without error,” it is

error when the amendment “impermissibly broaden[s]” the indictment. United

States v. Cancelliere, 69 F.3d 1116, 1121 (11th Cir. 1995).

                                          16
       On December 19, 2007, shortly after the first trial, the government moved to

strike from the indictment any references to Lemorin and certain

allegations—namely, the General Allegations section of the indictment and several

of the enumerated overt acts—claimed to be surplusage. On February 21, 2008,

the district court granted in part and denied in part that motion. Specifically, the

district court granted the motion to strike the references to Lemorin, as well as two

paragraphs in the General Allegations describing the Sears Tower and the Miami

Field Office of the FBI. The district court also granted the motion to strike several

of the overt acts listed in the indictment, because the indictment never said that

any of the defendants committed all of the overt acts. Instead, the original

indictment said only that at least one of the defendants committed at least one of

the overt acts. In the revised indictment, several overt acts remained. Thus, the

district court concluded that omitting some but not all overt acts narrowed rather

than broadened the indictment. Finally, the district court granted the motion to

strike sentences further describing Al Qaeda’s leadership and membership, and its

designation by the Secretary of State as a “foreign terrorist organization” under

the Immigration and Nationality Act.4


       4
         The district court denied the motion to strike a paragraph from the General Allegations
defining the term “jihad,” as well as a sentence in that section stating that “[t]he name ‘al Qaeda’
is used by an international terrorist group which is dedicated to opposing non-Islamic

                                                 17
       Batiste argues that the district court abused its discretion in granting the

government’s motion because Federal Rule of Criminal Procedure 7(d) provides

only that a defendant may seek to strike surplusage from an indictment. That rule

states that “[u]pon the defendant’s motion, the court may strike surplusage from

the indictment or information.” Fed. R. Crim. P. 7(d). Batiste submits that “[t]he

Federal Rules thus provide no vehicle by which the government may move to

strike as ‘surplusage’ language from an indictment returned by a grand jury.” We

do not agree. This Court and the Supreme Court have both recognized that the

government may move to strike surplusage from an indictment. See Miller, 471
U.S. at 133, 144, 105 S. Ct. at 1813, 1819 (explaining that the government may

strike “allegations that are unnecessary to an offense that is clearly contained

within [the indictment]”); Cancelliere, 69 F.3d at 1120–21 (indicating that upon

the government’s motion, “mere surplusage may be deleted from an indictment

without error”).5



governments by encouraging and promoting jihad.”
       5
           Batiste also states, in conlusory fashion, that the changes to the indictment
“substantially and impermissibly altered the charging document.” This argument is so
conclusory that it might properly be considered abandoned. See Auto-Owners Ins. Co. v. Se.
Floating Docks, Inc., 632 F.3d 1195, 1207 n.7 (11 th Cir. 2011). Nevertheless, we do not agree
that the striking of the challenged language here impermissibly broadened the indictment. As the
district court observed, many of the overt acts remain. As such, we conclude that the changes to
the indictment did not alter the elements of the charged offenses.

                                              18
      We also reject Augustine’s argument that the amendment to the indictment

violated the Treason Clause. The Treason Clause of Article III of the Constitution

provides that

      Treason against the United States, shall consist only in levying War
      against them, or in adhering to their Enemies, giving them Aid and
      Comfort. No Person shall be convicted of Treason unless on the
      Testimony of two Witnesses to the same overt Act, or on Confession
      in open Court.

U.S. Const. art. III, § 3, cl. 1. Augustine argues that all four counts against him

fall within the scope of the Treason Clause, which he contends was violated by the

striking of the overt acts and the portion of the General Allegations stating that Al

Qaeda members take an oath. We understand Augustine to argue that the offenses

implicate the Treason Clause and that therefore the indictment should have kept

the allegations regarding the taking of an oath. Augustine makes this same

argument with respect to the jury instructions as well.

      First, we observe that the amended indictment retained the allegations

regarding Augustine’s oath of allegiance to Al Qaeda, and thus, even under

Augustine’s legal theory, the amendment did not broaden the indictment. Beyond

that, we have previously explained that “Congress defines the elements of an

offense, not the charging document.” Deverso, 518 F.3d at 1258 n.2. With that in

mind, we note that neither § 2339A nor § 2339B—the two statutes under which

                                          19
Augustine was convicted—include allegiance to the United States as an element of

the offense. See 18 U.S.C. §§ 2339A, 2339B. Thus, we have no trouble

concluding that these offenses, as defined by Congress, do not fall within the

ambit of the Treason Clause. See United States v. Rahman, 189 F.3d 88, 113 (2d

Cir. 1999) (explaining that the “requirement that the defendant owe allegiance to

the United States” is “an element necessary to conviction of treason”); United

States v. Rodriguez, 803 F.2d 318, 320 (7th Cir. 1986) (stating that treason “can

only be committed by someone owing allegiance to the United States”); see also

18 U.S.C. § 2381. We conclude that the district court did not abuse its discretion

to the extent that it granted the government’s motion to strike surplusage from the

indictment.

                                        III.

      Augustin, Phanor, and Augustine, who were convicted only on Counts 1

and 2, each challenge the sufficiency of the evidence supporting their convictions.

We review de novo the sufficiency of the evidence to support a conviction,

viewing the evidence in the light most favorable to the government and making all

reasonable inferences and credibility choices in the government’s favor. United

States v. Friske, 640 F.3d 1288, 1290–91 (11th Cir. 2011). “[T]he jury is free to

choose . . . among the reasonable conclusions to be drawn from the evidence

                                         20
presented at trial,” but speculation by the jury is not enough to sustain a conviction

based on circumstantial evidence. Id. at 1291 (quotation marks omitted).

                                           A.

      We begin by reviewing the statutory provisions relevant to Counts 1 and 2.

Count 1 alleged a violation of 18 U.S.C. § 2339B, while Count 2 alleged a

violation of § 2339A. Section 2339B(a)(1) provides:

      Whoever knowingly provides material support or resources to a
      foreign terrorist organization, or attempts or conspires to do so, shall
      be fined under this title or imprisoned not more than 15 years, or both
      . . . . To violate this paragraph, a person must have knowledge that the
      organization is a designated terrorist organization [by the Secretary of
      State under section 219 of the Immigration and Nationality Act], that
      the organization has engaged or engages in terrorist activity . . . , or
      that the organization has engaged or engages in terrorism . . . .

Section 2339A(a) provides:

      Whoever provides material support or resources or conceals or
      disguises the nature, location, source, or ownership of material
      support or resources, knowing or intending that they are to be used in
      preparation for, or in carrying out, a violation of section . . . 844(f) or
      (i) . . . of this title, . . . or in preparation for, or in carrying out, the
      concealment of an escape from the commission of any such violation,
      or attempts or conspires to do such an act, shall be fined under this
      title, imprisoned not more than 15 years, or both . . . .

Section 844(f)(1) states:

      Whoever maliciously damages or destroys, or attempts to damage or
      destroy, by means of fire or an explosive, any building, vehicle, or
      other personal or real property in whole or in part owned or possessed

                                           21
      by, or leased to, the United States, or any department or agency
      thereof, or any institution or organization receiving Federal financial
      assistance, shall be imprisoned for not less than 5 years and not more
      than 20 years, fined under this title, or both.

Section 844(i) provides:

      Whoever maliciously damages or destroys, or attempts to damage or
      destroy, by means of fire or an explosive, any building, vehicle, or
      other real or personal property used in interstate or foreign commerce
      or in any activity affecting interstate or foreign commerce shall be
      imprisoned for not less than 5 years and not more than 20 years, fined
      under this title, or both . . . .

Under both § 2339A and § 2339B,

      the term “material support or resources” means any property, tangible
      or intangible, or service, including currency or monetary instruments
      or financial securities, financial services, lodging, training, expert
      advice or assistance, safehouses, false documentation or
      identification, communications equipment, facilities, weapons, lethal
      substances, explosives, personnel (1 or more individuals who may be
      or include oneself), and transportation, except medicine or religious
      materials.

18 U.S.C. § 2339A(b)(1); see 18 U.S.C. § 2339B(g)(4). Section § 2339B(h)

provides, however, that

      [n]o person may be prosecuted under this section in connection with
      the term “personnel” unless that person has knowingly provided,
      attempted to provide, or conspired to provide a foreign terrorist
      organization with 1 or more individuals (who may be or include
      himself) to work under that terrorist organization’s direction or
      control or to organize, manage, supervise, or otherwise direct the
      operation of that organization.     Individuals who act entirely
      independently of the foreign terrorist organization to advance its

                                        22
       goals or objectives shall not be considered to be working under the
       foreign terrorist organization’s direction and control.

Finally, 18 U.S.C. § 2339B(i) states that “[n]othing in this section shall be

construed or applied so as to abridge the exercise of rights guaranteed under the

First Amendment.”

                                                B.

       With respect to their convictions under Count 1, Augustin, Phanor, and

Augustine first argue that the evidence was not sufficient to prove that they

intended to conspire to provide material support to Al Qaeda in the form of their

personal service to Al Qaeda, because they were acting “entirely independently of

the foreign terrorist organization to advance its goals or objectives.” See 18

U.S.C. § 2339B(h).6 Viewing the evidence in favor of the verdict, as we must, we

cannot agree. At the oath ceremony, Assaad presented the videotaping of the

Miami FBI building as something that would provide critical support for an Al

Qaeda mission to attack that building. Phanor and Augustine were then seen

photographing and videotaping the federal courthouse complex and federal

detention center in downtown Miami (which Batiste had mistakenly believed to be

a second FBI building). Further, Augustin was present when Batiste presented the


       6
        Augustine does not refer to the statutory language specifically, but he argues that there
was no evidence that he was “going to operate under the direction of Al Qaeda.”

                                                23
photographs to Assaad and discussed the photographs and the possible methods of

attack with him, and again when the photographs and FBI building plot were

discussed at a later meeting. On this basis, it was reasonable for the jury to

conclude that Augustin, Phanor, and Augustine conspired to act—in participating

in the photographing of the FBI building—under the direction and control of Al

Qaeda.

      Neither does the fact that Assaad acknowledged that Batiste had command

of the group undermine this conclusion. Under the totality of the evidence

presented, the jury was free to conclude that Augustin, Phanor, and Augustine,

though immediately under Batiste’s command, were ultimately volunteering

themselves to serve under the direction and control of Al Qaeda. See 18 U.S.C.

§ 2339B(h) (“Individuals who act entirely independently of the foreign terrorist

organization to advance its goals or objectives shall not be considered to be

working under the foreign terrorist organization’s direction and control.”

(emphasis added)). We recognize that after the reading and recitation of the oath,

Assaad said to the group: “we are not controlling the Moors . . . [y]ou have your

leader here.” This is certainly evidence favorable to the appellants. But this

statement alone did not preclude the jury from finding that Augustin, Phanor, and

Augustine were attempting to work under Al Qaeda’s direction or control.

                                          24
Instead, the jury was free to conclude, from the entirety of the oath ceremony,

including the revelation of the plan to blow up FBI offices across the country, and

the appellants’ later actions in taking photographs and video footage of the Miami

federal buildings and presenting them to Assaad, that Augustin, Phanor, and

Augustine had volunteered to work under Al Qaeda’s direction or control.

See Friske, 640 F.3d at 1291 (“[T]he jury is free to choose between or among the

reasonable conclusions to be drawn from the evidence presented at trial.”

(quotation marks omitted)).

      Augustine and Phanor argue that the photographing of the federal buildings

from publicly accessible vantage points does not constitute material support.

Specifically, Phanor argues that the logic of Holder v. Humanitarian Law Project,

130 S. Ct. 2705, 2723–24 (2010), which explained that § 2339B barred only

speech imparting a specialized skill or communicating specialized

knowledge—should also be applied to conduct, such that the unskilled conduct of

taking photos of federal buildings from vantage points accessible to the public

should not constitute material support under § 2339B. Humanitarian Law Project

does not support this application. The plaintiffs in Humanitarian Law Project

“want[ed] to speak to [designated foreign terrorist organizations], and whether

they [could] do so under § 2339B depend[ed] on what they sa[id].” Id.

                                         25
Consequently, the Supreme Court concluded that in that case “§ 2339B regulate[d]

speech on the basis of its content.” Id. at 2723. The Supreme Court explained that

although § 2339B “may be described as directed at conduct,” more rigorous

scrutiny applied because “the conduct triggering coverage under the statute

consists of communicating a message.” Id. at 2724. But that is not the case here.

Instead, whether Augustine and Phanor violated § 2339B turns on what they did,

rather than what they said. Specifically, the question in this case is whether their

participation in the oath ceremony, during which the plot against the Miami FBI

building was revealed, and their involvement in the subsequent photographing and

videotaping of the federal buildings, was sufficient evidence that they volunteered

themselves to assist Al Qaeda in planning attacks on federal buildings. Thus,

Humanitarian Law Project does not control our determination of whether the

conduct at issue here constituted material support.

      Beyond this, while we agree with Augustine and Phanor that the recorded

images themselves would not actually have been material in furthering the

proposed plot to attack the federal buildings, we nevertheless conclude that

Augustine and Phanor’s volunteering of their service to Al Qaeda was sufficient

for a jury to deem it material support in the form of personnel. Section

2339B(g)(4) makes clear that providing personnel, which means “[one] or more

                                         26
individuals who may be or include oneself,” constitutes material support under

§ 2339B. On the basis of the oath ceremony, where the plot against the Miami

FBI building was disclosed, and Augustine and Phanor’s later participation in

recording images of the federal buildings, the jury was entitled to infer that

Augustine and Phanor volunteered their service to Al Qaeda generally, and

thereby conspired to provide material support under § 2339B.

      Augustine and Phanor also point to evidence that they did not really take the

oath. Augustine argues that the record indicates that in reciting the oath, he

actually changed the words such that he stated his allegiance to himself, rather

than to Al Qaeda. Similarly, Phanor argues that he initially refused to take the

oath, and only did so after being assured by Batiste that it was “alright” for him to

do so. However, we do not find the inadequacies or hesitations in the recitation of

the oath to inoculate these defendants from the jury verdict. Instead, it is

Augustin, Phanor, and Augustine’s participation in the ceremony itself, and their

resulting awareness of the plot against the Miami FBI building—rather than the

particular words uttered by any given defendant—that is sufficient evidence

supplying knowledge and intent to their later participation in the photographing




                                          27
and videotaping of the federal buildings.7

       Neither are we persuaded by Augustin’s argument that the oath ceremony

was not sufficient evidence of his intent because the taking of the oath was

motivated by a desire to obtain money from Assaad. He argues that “an oath taken

for money is a meaningless gesture,” because it does not establish allegiance to a

cause. But allegiance to a cause is not an element of § 2339B. A jury could find

that by volunteering his service to Al Qaeda—whether for financial or other

reasons—Augustin conspired to provide material support to a foreign terrorist

organization in violation of § 2339B. Thus, we conclude that the government

produced sufficient evidence to support Augustin, Phanor, and Augustine’s

convictions under Count 1.8


       7
           Phanor further argues that the government failed to establish that he knew that Al
Qaeda “[was] a designated terrorist organization,” “engaged or engages in terrorist activity,” or
“has engaged or engages in terrorism.” 18 U.S.C. § 2339B. However, as the government
observes, there is ample circumstantial evidence of Phanor’s knowledge of Al Qaeda and its
terrorist activities. For example, on March 9, 2006, a week before the oath ceremony, Batiste
and Assaad discussed—in Phanor’s presence—Batiste’s desire to ally his group with Al Qaeda.
Even to the extent that Phanor might not have previously known what sort of organization Al
Qaeda was reputed to be, a jury could certainly infer that he became aware that Al Qaeda
engaged in terrorist activities when Assaad presented an Al Qaeda plan to blow up FBI buildings
in five American cities. From this evidence, the jury could find beyond a reasonable doubt that
Phanor was aware that Al Qaeda was a terrorist organization.
       8
         Augustin also argues the November 7, 2005 recorded conversation with Abbas—in
which he discussed the group’s “plan” for “jihad” to “destroy” the “devil”—was protected speech
which was never acted upon. He argues that § 2339A and § 2339B punish acts rather than
speech. See 18 U.S.C. § 2339B(i) (“Nothing in this section shall be construed or applied as to
abridge the exercise of rights guaranteed under the First Amendment.”). Similarly, Augustine

                                               28
       With respect to Count 2, we first observe that it is not clear that the

definition of personnel provided under § 2339B applies equally to § 2339A.

Indeed, the terms of § 2339B(h)—insofar as they refer to “foreign terrorist

organization[s]”—do not fit neatly with § 2339A, which does not expressly

require the involvement of a “foreign terrorist organization.” See United States v.

Stewart, 590 F.3d 93, 118 & n.21 (2d Cir. 2009) (observing that the definition of

personnel provided by § 2339B(h) does not apply to § 2339A). However, even if

we assume that the principles contained in § 2339B(h) apply to § 2339A, we

conclude that the evidence is sufficient to support the convictions under Count 2

insofar as the jury could reasonably find that Augustin, Phanor, and Augustine

were under the direction and control of the person carrying out the Sears Tower

plot—that is, Batiste. The jury evidently rejected Batiste’s contention that the

Sears Tower plot was simply a ruse to deceive Al Qaeda. Thus, the jury’s

conclusion that Augustin, Phanor, and Augustine had furnished material support in

the form of personnel (i.e, themselves) was reasonable given (1) the evidence



argues that § 2339B(i) prevents his conviction under § 2339B on the basis of his study of the
Qur’an and his membership in the Moorish Science Temple. However, in light of our conclusion
that Augustin’s and Augustine’s convictions under § 2339B are sufficiently supported by the
evidence relating to the oath ceremony, and Augustin’s and Augustine’s later involvement in the
photographing of the Miami federal buildings and the presentation of those images to Assaad, we
need not address these additional arguments that other evidence could not be relied on to support
the convictions.

                                               29
showing that Batiste freely, elaborately, and frequently discussed the plot

(particularly in December 2005); (2) the abundant evidence of Augustin, Phanor,

and Augustine’s allegiance to Batiste; and (3) the evidence that Batiste considered

Augustin, Phanor, and Augustine members of his inner circle and included them in

other similar activities, including the Al Qaeda oath ceremony.

      We recognize that the evidence supporting Augustin’s, Phanor’s, and

Augustine’s convictions on both Count 1 and Count 2 is far from overwhelming.

Indeed, two juries failed to convict on these counts. But those juries also failed to

acquit. Ultimately, with the benefit of three months of testimony and over five

days of deliberation, the third jury arrived at a verdict, distinguishing between the

various defendants and various counts. We cannot say that the jury was

unreasonable in concluding that the government carried its burden of proving

beyond a reasonable doubt that Augustin, Phanor, and Augustine violated

§ 2339A and § 2339B as charged.

                                         IV.

      Augustin argues that the government’s involvement in the criminal scheme

was outrageous and therefore violated the Due Process Clause of the Fifth

Amendment. Ordinarily, we review de novo whether the government’s

investigatory techniques constituted outrageous conduct. United States v.

                                          30
Edenfield, 995 F.2d 197, 200 (11th Cir. 1993). But where, as here, the

“outrageous governmental conduct” argument was not raised in the district court,9

this Court reviews the issue only for plain error. United States v. Kelly, 888 F.2d
732, 739 & n.12 (11th Cir. 1989).10

       Augustin “argues that his conviction violated the Due Process Clause . . . by

reason of the Government’s overinvolvement in the case.” The Supreme Court

and this Court have both “recognized the possibility that a conviction may be

overturned where government involvement in criminal schemes is so extensive

that it may be characterized as ‘outrageous.’” Owen v. Wainwright, 806 F.2d
1519, 1521 (11th Cir. 1986). But “[g]overnment involvement in criminal schemes

is constitutionally impermissible only where it violates fundamental fairness,

shocking to the universal cause of justice.” Id. (quotation marks omitted); see

also Edenfield, 995 F.2d at 200 (“[I]n the rarest and most outrageous

circumstances government conduct might violate that fundamental fairness,



       9
         Augustin adopted Phanor’s motion to dismiss the indictment, which did not raise the
issue of outrageous government conduct.
       10
          We recognize that non-jurisdictional arguments “alleging a defect in instituting the
prosecution” are waived unless raised by motion prior to trial, absent good cause for the failure.
Fed. R. Crim. P. 12(b)(3)(A); see United States v. Suescun, 237 F.3d 1284, 1288 (11th Cir.
2001). Nevertheless, for the purposes of this opinion, we will assume where an outrageous
governmental conduct challenge was not raised at trial, we may still review the issue for plain
error on appeal. See Kelly, 888 F.2d at 739 & n.12.

                                                31
shocking to the universal sense of justice mandated by the due process clause of

the fifth amendment.” (quotation marks omitted)). Thus, “[e]xtreme

circumstances of outrageous government conduct must be shown before a court

will find a due process violation.” Owen, 806 F.2d at 1522. “In reviewing

charges that official conduct rose to a constitutionally impermissible level, the

cases turn on the totality of the circumstances without any single controlling

factor.” Id. at 1521.

      Here, we cannot say that the government’s conduct was so “shocking to the

universal sense of justice” that it was plain error for the district court to refuse to

dismiss the indictment. Edenfield, 995 F.2d at 200. The evidence in this case

does not show that the government ran “the entire operation with only meager

assistance from the [appellants].” Id. Rather, the government only provided

means to those who were “willing and predisposed.” United States v. Ciszkowski,

492 F.3d 1264, 1271 (11th Cir. 2007). This comports with the basic requirements

of the Due Process Clause. Id. We reiterate that the defense of outrageous

government conduct can be successfully invoked only in “the rarest and most

outrageous [cases].” United States v. Haimowitz, 725 F.2d 1561, 1577 (11th Cir.

1984). After careful review, we are unable to say that this is such a case.

                                           V.

                                           32
      Batiste and Abraham challenge several of the district court’s evidentiary

rulings relating to the admissibility of lay and expert testimony. We review the

district court’s evidentiary rulings for an abuse of discretion. United States v.

Bradley, 644 F.3d 1213, 1270 (11th Cir. 2011). However, “[e]ven if a ruling

constitutes an abuse of discretion, it will result in reversal only if the . . . error was

not harmless.” Id. (quotation marks omitted) (ellipsis in original). “An error is

harmless unless there is a reasonable likelihood that [it] affected the defendant’s

substantial rights.” Id. (quotation marks omitted) (alteration in original). In other

words, “nonconstitutional error will be harmless unless the court concludes from

the record as a whole that the error may have had a substantial influence on the

outcome of the proceeding.” Id. (quotation marks omitted).

                                            A.

      First, Batiste argues that the district court erred in admitting some of Special

Agent Anthony Velazquez’s testimony because it was impermissible expert

testimony about Batiste’s criminal intent. Under Federal Rule of Evidence 704(b),

no expert witness “may state an opinion or inference as to whether the defendant

did or did not have the mental state or condition constituting an element of the

crime charged or of a defense thereto.” Fed. R. Evid. 704(b). Thus, “[e]xpert

testimony expressly stating an opinion as to the defendant’s state of mind at the

                                            33
time of the offense is barred by rule 704(b).” United States v. Alvarez, 837 F.2d
1024, 1031 (11th Cir. 1988). But this prohibition does not require the exclusion of

expert testimony that supports an obvious inference with respect to the defendant’s

state of mind if that testimony does not actually state an opinion on this ultimate

issue, and instead “le[aves] this inference for the jury to draw.” Id.

       Here, Agent Velazquez was permitted to testify as to how the contents of

the various recorded conversations and other evidence involving Batiste impacted

the course of the investigation.11 Batiste argues that “his defense was that he was


       11
         The following three examples are illustrative of the type of the testimony given by
Agent Velazquez.

Example 1:

Q:     Now, at the end of the clip . . . when Elie Assaad says, “What’s your plan?” and Batiste
       says, “To build Islam Army” and then further down, “an Islamic Army for Islamic jihad,”
       what effect did that have on this investigation?

A.     The effect that it had was it further established what Batiste’s intentions were, which was
       to build an organization by recruiting members from the local community and
       determining which of those members would be trusted with the ultimate objectives,
       which was to—which was advocating the overthrow of the United States Government
       and waging some kind of war in the streets.

Example 2:

Q:     Agent Velazquez, at the beginning of this clip, where Narseal Batiste says, “It has to be
       more than just a bombing. It has to be a real ground war ‘cause somehow or other you
       got to get the civilians, you have to get the people involved, make them go crazy,” what
       effect did that statement have on your investigation, if any?

A:     It basically established that Batiste is laying out his business model for what his
       intentions and the ultimate intentions of his organization are, which is the overthrow of

                                               34
simply pretending to conspire with the purported terrorist[s], and posturing for the

purpose of ripping them off, or scamming them out of money.” As such, he claims

that the jury at the third trial was tasked with deciding whether he “meant what he

said.” He argues that Agent Velazquez testified, in violation of Rule 704(b), that

Batiste’s true intent was to commit the charged offenses.

      We do not find this argument convincing. We note that Agent Velazquez

was not asked to testify directly to the state of mind of Batiste. Instead, he was

asked about the effect of Batiste’s statements on the course of the investigation. In

other words, Agent Velazquez testified as to what an observer perceiving Batiste’s

outward manifestations would take to be Batiste’s intentions—and not what

Batiste’s actual state of mind was. We acknowledge that this is a very fine line.

In light of the specific questions that prompted the challenged testimony, however,

we are confident that Agent Velazquez left the ultimate issue of Batiste’s state of


      the U.S. Government by creating a civil war, if you will, [by] creating chaos and
      confusion in the streets.

Example 3:

Q:    What effect did this list, requesting these types of weapons, have on your investigation?

A:    It further established that we needed to continue validating information we were
      receiving, as we did with the follow-up of the items on the list, and gather more
      information on other members of Batiste’s organization and the extent to which he had
      access to other parts of the country and other people.


                                              35
mind for the jury to decide. See Alvarez, 837 F.2d at 1031. We therefore

conclude that the testimony did not violate Rule 704(b).

      Batiste also argues that this lay opinion testimony was not relevant, except

for the impermissible purpose of proving Batiste’s criminal intent. We reject this

argument as well. Agent Velazquez’s testimony as to his perceptions of Batiste’s

intent was relevant, as the phrasing of the questions suggests, to show why the law

enforcement agents responded to Batiste’s statements in the way that they did.

Specifically, this evidence helped to establish that the agents were responding to

Batiste’s actions and statements, rather than leading Batiste to act in a way that he

was not inclined to. We conclude that the district court did not abuse its discretion

in permitting this testimony.

                                         B.

      Next, Batiste and Abraham challenge the district court’s decision to qualify

Dan Young as an expert in gangs and allow him to testify about Jeff Fort. Under

Federal Rule of Evidence 702,

      [i]f scientific, technical, or other specialized knowledge will assist the
      trier of fact to understand the evidence or to determine a fact in issue,
      a witness qualified as an expert by knowledge, skill, experience,
      training, or education, may testify thereto in the form of an opinion or
      otherwise, if (1) the testimony is based upon sufficient facts or data,
      (2) the testimony is the product of reliable principles and methods,
      and (3) the witness has applied the principles and methods reliably to

                                          36
      the facts of the case.

Fed. R. Evid. 702. Thus, in determining whether a proffered expert is qualified

under Rule 702, trial courts must consider whether:

      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert
      reaches his conclusions is sufficiently reliable as determined by the
      sort of inquiry mandated in Daubert[ v. Merrell Dow Pharms., Inc.,
      509 U.S. 579, 113 S. Ct. 2786 (1993)]; and (3) the testimony assists
      the trier of fact, through the application of scientific, technical, or
      specialized expertise, to understand the evidence or to determine a
      fact in issue.

United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (en banc). But “[i]f

the witness is relying solely or primarily on experience, then the witness must

explain how that experience leads to the conclusion reached, why that experience

is a sufficient basis for the opinion, and how that experience is reliably applied to

the facts.” Id. at 1261 (emphasis omitted).

      In this case, Agent Young testified, as an expert, that Jeff Fort—the man

Batiste compared himself to in one of the recorded conversations—was the leader

of a Chicago group, influenced by the Moorish Science Temple, known as the

Almighty Black P. Stone Nation or the El Rukns. Agent Young testified about the

structure of that organization, and stated that Fort sought support and military

equipment from the government of Libya and was convicted for conspiring to



                                          37
shoot down an airplane in exchange for two million dollars. In a later written

order on the motion in limine, the district court explained that “Young’s extensive

experience with [Fort’s organization] and other Chicago street gangs makes his

testimony as to their organization, history, symbols, etc. a reliable source of his

expert opinion,” and that this testimony was “relevant in educating the jury as to

the background and significance of Defendant Batiste’s statements regarding Jeff

Fort, his involvement with the Black Stone Rangers, and his alleged use of gang

symbols and codewords.”

      Abraham and Batiste argue that Agent Young was not qualified to give this

testimony. Specifically, Batiste argues that Agent Young did not have sufficient

experience to testify as an expert on the Black P. Stones, the El Rukns, or Jeff

Fort. To that end, Batiste points out that Agent Young began his career with the

Bureau of Alcohol, Tobacco, and Firearms (“ATF”) in 1989, just as Jeff Fort’s

activities in Chicago were coming to an end with his conviction in the late 1980s.

As a result, Young’s knowledge came from law enforcement reports generated by

the ATF, Chicago police, and an article by a University of Chicago professor.

      We reject Batiste’s and Abraham’s assertion that the district court erred in

qualifying Agent Young as an expert. Agent Young’s expertise for the purposes

of this trial did not need to extend to every detail and intricacy particular to Fort’s

                                           38
personal history and organization. Agent Young’s experience included fifteen

years with the ATF specializing in Chicago street gangs, during which he

participated in extensive interviewing and investigation of gang members from the

El Rukns and other gangs. Agent Young also acted as a nationwide consultant in

over fifty investigations, prosecutions, and sentencings of members of the Black P.

Stones, and was consulted for a television documentary series on Chicago street

gangs, including Jeff Fort and the Black Stone Rangers. We note that Federal

Rule of Evidence 702 does not define an expert “in a narrow sense.” Fed. R. Evid.

702 advisory committee’s note. In light of the substantial experience that Agent

Young had with respect to street gangs, we conclude that the district court was

within its discretion in determining that Agent Young was qualified to give expert

testimony about Jeff Fort and his organization.

      Batiste and Abraham also argue that the testimony had a minimal probative

value and was highly prejudicial. They argue that Batiste’s one reference to Fort

over the course of hundreds of hours of recorded conversations made Agent

Young’s testimony minimally relevant, and that this evidence—given as expert

testimony—prejudiced Batiste by equating him with Fort and the El Rukns gang.

Batiste elaborates that his single reference to Fort did not suggest that his

knowledge about Fort approached the level of detail presented in Agent Young’s

                                          39
testimony. He argues that the district court erred in refusing to accept his

stipulation to a more limited and less prejudicial description of Fort. As a result,

Batiste argues that he was placed in a Catch-22 as he was forced to decide

between two unattractive options: he could either emphasize Fort’s violent

history—compared to Batiste’s peaceful one—to distinguish himself from Fort, or

ignore Fort’s violent past and let the comparison between himself and Fort go

essentially unchecked.

      After examination of the record, we reject Batiste’s characterization. The

explanation of Jeff Fort’s significance became relevant upon the admission of the

recording of Batiste’s first meeting with Assaad, during which Batiste likened

himself to Fort. Once this came into evidence, the district court was within its

discretion in admitting Agent Young’s testimony about Jeff Fort and the El Rukns.

Neither do we view this evidence as unduly prejudicial. See Fed. R. Evid. 403

(requiring exclusion of relevant evidence “if its probative value is substantially

outweighed by the danger of unfair prejudice”). To the extent that Batiste wanted

to distinguish himself from Fort, he could have done so on cross-examination. It

was not Agent Young’s testimony that placed Batiste in a Catch-22. Rather,

Batiste’s own comparison of himself to Jeff Fort was evidence favorable to the

government that he could not easily avoid. We recognize that the district court

                                          40
could have limited Agent Young’s testimony further to mitigate the concerns

Batiste and Abraham raise, but viewing these rulings, as we are required to,

through the abuse of discretion standard, we cannot say that the district court

committed error by these rulings.

                                         C.

      Batiste also argues that the district court erred in prohibiting him from

presenting lay opinion testimony from Lance Williams. On the second day of his

defense, Batiste offered the lay testimony of Williams, who had not been listed as

an expert witness prior to trial. The defense intended to offer Williams—a

Professor of Inner City Studies who was not a gang member, but who grew up

around them in Chicago, and whose father was a gang member—to testify (in

response to Agent Young’s testimony) that certain words attributed to gangs were

actually common slang in urban Chicago. After hearing a proffer of Williams’s

testimony, and considering argument from the parties, the district court ruled that

Williams could not testify as a lay witness (1) on gang terminology that was part

of common language in Chicago, outside of gang circles, (2) that the word “Mo”

was used popularly, and (3) that people who were not related, or only marginally

related to gangs, were affected by or interacted with gang culture.

      Batiste argues that the district court erred in limiting Williams’s testimony

                                         41
because the testimony was based on perception, not specialized knowledge. We

reject this argument as well. A lay witness is permitted to provide opinion

testimony only to the extent that it is “rationally based on the perception of the

witness” and “helpful to a clear understanding of . . . a fact in issue.” Fed. R.

Evid. 701. A lay witness, however, cannot provide opinion testimony that is

“based on scientific, technical, or other specialized knowledge.” Id. The record

reveals that the district court took care to ensure that Williams was able to testify

on the basis of perception, as Rule 701 permits, while only excluding testimony

that required specialized knowledge. Specifically, the court permitted Williams to

testify “to his observations of how [Fort’s gang] dressed,” and “to hearing the term

‘Mo’ being used by non-gang members,” but not “as to the transition of the term

‘Mo’ from gang members into the lexicon of popular culture in communities in

Chicago.”12 Likewise, Williams was not allowed to testify “as to gang

terminology becoming part of a popular culture in Chicago communities and

becoming part of slang and social interaction.” Williams was also prevented from

testifying that young people who have marginal or no participation in street gangs

are nevertheless affected by them. But Williams was allowed to testify “that, as a


       12
          In the proffer, Williams stated that “‘Mo’ is a term associated with the Moorish
Science Temple of America.” He stated that it “is also used among members of Blackstone
Rangers,” but that it is also “a popular term in communities in Chicago.”

                                              42
young man, he referred to gang members as ‘Folks’ and as ‘People,’” and “as to

whether or not there were flags displayed in the exterior of the headquarters of Jeff

Fort.” The district court thus carefully distinguished between proper lay testimony

based on perception, and impermissible opinion testimony based on expertise. We

therefore conclude that the district court did not abuse its discretion in excluding

the portions of Lance Williams’s testimony described above.13

                                              VI.

       Batiste offers several arguments relating to limitations on his cross-

examination of witnesses, which he contends resulted in cumulative error

requiring a new trial. As explained above, we review the district court’s

evidentiary rulings for an abuse of discretion, but will reverse only if “the error

may have had a substantial influence on the outcome of the proceeding.” Bradley,
644 F.3d at 1270 (quotation marks omitted). However, “[e]ven where individual

       13
           Batiste also argues that it was error to exclude testimony recounting the manner and
dress of the Moorish Science Temple as hearsay, because this evidence was not offered to prove
that the individuals who held themselves out to be members of the Moorish Science Temple were
actually members, but rather to show how people who held themselves out to be members of the
Moorish Science Temple dressed. In response to the government’s objection before the district
court, however, Batiste’s attorney did not argue that this testimony was not offered to prove the
truth of the matter asserted—that is, that the individuals were members of the Moorish Science
Temple. To the contrary, his attorney argued before the district court that the testimony was
relevant for establishing “the conclusion that these were Moorish Science Temple people.” As
Batiste failed to raise this argument before the district court, we review it now only for plain
error. See United States v. Langford, 647 F.3d 1309, 1325 n.11 (11th Cir. 2011). This being the
case, and even assuming that this was error, we cannot correct that error in this appeal because
the exclusion of this testimony did not affect Batiste’s “substantial rights.” Id.

                                               43
judicial errors . . . may not be sufficient to warrant reversal alone, we may consider

the cumulative effects of errors to determine if the defendant has been denied a

fair trial.” United States v. Ladson, 643 F.3d 1335, 1342 (11th Cir. 2011).

       Batiste had sought disclosures from the government under Giglio v. United

States, 405 U.S. 150, 92 S. Ct. 763 (1972) and Napue v. Illinois, 360 U.S. 264, 79
S. Ct. 1173 (1959). The district court granted his request for some of these

materials, but Batiste contends that the court denied his attempts to inquire on

cross-examination into specific details of immigration benefits Assaad received

from the government. Batiste also asserts that the district court denied him the

opportunity to call an immigration expert to testify about these benefits.14 Batiste

argues these rulings deprived him of his right to effectively cross-examine Assaad,

who was one of the most important government witnesses. As the government

points out, however, the record reveals extensive cross-examination of Assaad

regarding his immigration status and any immigration benefits he received, as well

as his relationship with the FBI. Thus, even assuming that the district court erred

in some way by limiting the cross-examination or expert testimony, we cannot say

that “there is a reasonable likelihood that [the asserted error] affected the



       14
          Relatedly, Batiste also argues that he was denied information about the payments made
by the FBI to or on behalf of the confidential informants.

                                              44
defendant’s substantial rights,” Bradley, 644 F.3d at 1270, nor can we say such

errors would have denied him a fair trial. See Ladson, 643 F.3d at 1342.

      Batiste next argues that the district court erred in barring him from

questioning Assaad about a polygraph test he failed in 1997. Federal Rule of

Evidence 608(b) commits to “the discretion of the [district] court” the

determination as to whether specific instances of conduct, “if probative of

truthfulness or untruthfulness,” may be the subject of cross-examination. Fed. R.

Evid. 608(b). We have previously recognized that if the specific instance of

conduct that is at issue is “temporally remote,” a district court may properly

conclude that it is not probative of truthfulness. See United States v. Novaton,

271 F.3d 968, 1006–07 (11th Cir. 2001). The polygraph that is at issue in this

case was administered more than a decade before the third trial took place.

Beyond that, we have acknowledged that there may be substantial limitations to

the reliability of polygraphs. United States v. Henderson, 409 F.3d 1293, 1303

(11th Cir. 2005). Bearing this in mind, we cannot say that the district court abused

its discretion in determining that the polygraph was not probative of truthfulness

and that therefore, it could not be the subject of cross-examination.

      Batiste then argues that his Confrontation Clause rights were violated by

admission into evidence of the recording of the conversation with Master Athea,

                                         45
because Master Athea was not available for cross-examination. However, the

district court instructed the jury that Master Athea’s statements were not offered

for the truth of the matters asserted, but rather to provide context for Batiste’s own

statements. This Court has explained that the Confrontation Clause is not violated

by a non-testifying informant’s recorded statements when offered only to place the

defendant’s statements in context. See United States v. Byrom, 910 F.2d 725, 737

(11th Cir. 1990).15 Because Master Athea’s statements were offered only for

context, and not for the truth of the matters asserted, their admission did not

violate the Confrontation Clause. See United States v. Jiminez, 564 F.3d 1280,

1286 (11th Cir. 2009) (“There can be no doubt that the Confrontation Clause

prohibits only statements that constitute impermissible hearsay.”).

       In sum, we find that the district court did not commit any errors, let alone

ones that cumulatively would require the reversal of Batiste’s convictions.

                                           VII.

       Finally, all of the appellants challenge the district court’s dismissal of Juror

#4 for refusing to follow the court’s instructions on the law. A district court’s

decision to remove a juror is reviewed for abuse of discretion. United States v.


       15
         The Supreme Court in Crawford .v Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004)
recognized that statements not offered for the truth of the matter do not implicate the
Confrontation Clause. See id. at 59 n.9, 124 S. Ct. at 1369 n.9.

                                            46
Register, 182 F.3d 820, 839 (11th Cir. 1999). Under the Sixth Amendment, “[a]ny

criminal defendant . . . tried by a jury is entitled to the uncoerced verdict of that

body.” Lowenfield v. Phelps, 484 U.S. 231, 241, 108 S. Ct. 546, 552 (1988).

However, Federal Rule of Criminal Procedure 23(b) permits the district court “to

excuse a juror for just cause after the jury has retired to consider its verdict.”

Register, 182 F.3d at 839. “‘Just cause’ exists to dismiss a juror when that juror

refuses to apply the law or to follow the court’s instructions.” United States v.

Abbell, 271 F.3d 1286, 1302 (11th Cir. 2001), called into doubt on other grounds

by Regalado Cuellar v. United States, 553 U.S. 550, 555 n.1, 128 S. Ct. 1994,

1999 n.1 (2008). However, “[b]ecause of the danger that a dissenting juror might

be excused under the mistaken view that the juror is engaging in impermissible

nullification,” this Court applies “a tough legal standard.” Id. Specifically, “[i]n

these kind of circumstances, a juror should be excused only when no ‘substantial

possibility’ exists that she is basing her decision on the sufficiency of the

evidence.” Id.

      “Any challenge to the district court’s investigation [of juror misconduct]

must be viewed in the context of the broad discretion afforded a trial judge

confronted with such an allegation of juror misconduct.” United States v. Yonn,

702 F.2d 1341, 1344 (11th Cir. 1983). “In fact, that discretion extends even to the

                                           47
initial decision of whether to interrogate the jurors.” Id. at 1345. “[W]hether a

juror is purposely not following the law is a finding of fact that we . . . review for

clear error.” Abbell, 271 F.3d at 1302–03.

                                                A.

       On the afternoon of Friday, May 1, 2009, after the reconstituted jury had

been deliberating for about six hours,16 the jury foreperson sent a note to the

district court complaining that “Juror #4 has made up her mind about the trial well

in advance of deliberations,” and “she feels deliberating is a waste of time.” The

note complained that Juror #4 “mumbles words that should not be said,” which

“offend others,” and that her conclusions are based not “upon the evidence and the

law,” but instead on “internal beliefs and feelings,” and that this “is unfair to the

defendants.” The note concludes: “We have spoken to her on numerous ocassions

[sic] and it has not helped. Can Juror #4 be removed? Please help Judge!”

       About thirty minutes later, Juror #4 also sent a note to the court, in which

she explained that the “trial has been very difficult for [her] in the deliberation

room.” Specifically, she wrote that “[no one] respects my answers, and I feel I’m

being attacked everytime I open my mouth.” She alleged that one juror had



       16
           The jury had been reconstituted with an alternate juror the previous day, because the
district court dismissed one of the original jurors due to illness.

                                                48
“threatened to come over the table and stood up as if to.” She explained that “I

may have said something recently about the law, which was misinterpreted” and

led to the foreperson’s earlier note. She stated that she “would love to continue

[her] service . . . , and see th[e] trial to the end,” but she complained: “My stomach

is in turmoil every day.”

       The district court summarized the substance of the notes for the parties, and

provided relevant excerpts, but decided not to read the notes in their entirety to the

parties at that time, in order to avoid the possibility of revealing information about

the jury’s deliberative process.17 After discussing the issue with the parties, the

district court decided to instruct the jury again that it must base its decision on the

evidence at trial and the law provided in the district court’s instructions. The

district court also denied various objections to the instructions and motions for

mistrial based on the district court’s refusal, at that time, to release the full content

of the notes. After instructing the jury, the court discharged the jury for the day,

with the expectation that the jury would resume deliberations again on Monday


       17
           At this point, the district court also informed the parties that before the first
deliberations began that Monday morning, April 27, 2009, Juror #4 “approached [the courtroom
deputy] and indicated to her that she did not want to deliberate, that she just wanted to go in and
state her position.” The courtroom deputy “referred [Juror #4] both to the instructions and to the
foreperson.” Thus, Juror #4 “was instructed to proceed to the jury room and commence
deliberations with the jurors,” and no further concerns were relayed to the court by Juror #4 until
the notes arrived on Friday afternoon.

                                                49
morning.

      On Monday, however, Juror #4 called the district court, claiming illness, to

say she would not be coming in. As the district court later explained: “Upon

further inquiry, Juror #4 indicated that she did not have plans to go to the doctor

and was vague as to the extent of her illness.” That morning, at approximately 10

a.m., the jury foreperson sent another note to the court, which stated that “[b]ased

upon comments made by Juror #4, we feel that we need to bring to the Court’s

attention that it has been deceived.” Specifically, the note said: “Late Friday, May

1st, Juror #4 said during deliberations, ‘I don’t believe in the law.’ ‘I don’t trust

the law.’” The note complained that “[r]ather than follow the Court’s instructions,

this juror does not want to make any decisions based upon the evidence that the

prosecution or defense has provided, but rather relies solely upon her feelings.”

The note concluded with another plea: “We once again plead to the Court to act on

our behalf and our desire for these Defendant[s] to receive a fair and just trial, by

admonishing or dismissing this juror.”

      The district court then showed the parties all of the jury’s notes. The

government moved to dismiss Juror #4 and replace her with an alternate juror,

while counsel for the defendants moved for a mistrial. The district court

determined that deliberations “ha[d] not been so infected that they cannot

                                           50
proceed,” but decided that it was necessary to question the jurors to determine

“whether . . . everyone in that jury room is willing to follow the instructions on the

law, willing to obey the Court’s instructions and willing to apply the evidence to

the law.” Thus, the court rejected defense mistrial motions based on suggestions

of threats against or undue “cross-examination” of Juror #4,18 but agreed with the

defense that further inquiry was necessary. After consulting with the parties, the

district court decided to question each juror, in turn, in open court. The district

court used the following format in questioning each juror:

       First, I have a predicate statement that I would say to each juror: I am
       not asking you nor should you state or reveal either your own
       opinions or positions on any of the decisions to be made by the jury
       or the opinions or positions of any other juror. Without telling me
       what your or any juror’s opinion is regarding the charges or evidence
       in this case. Question No. 1: Is there any juror or jurors who are
       refusing to deliberate? Followup question if the person says ‘yes’:
       What statements, if any, has Juror X made about refusing or being
       unwilling to deliberate? Question No. 2: Without telling me what
       your or any juror’s opinion is regarding the charges or evidence in
       this case, is there any juror who is refusing to follow the Court’s
       instructions on the law? Followup: What statements, if any, has Juror
       X, if there’s a positive answer to that question, made about being
       unwilling to follow the Court’s instructions on the law? Next
       question: Without telling me what your or any juror’s opinion is

       18
         The concern about undue “cross-examination” in the deliberative process was raised by
defense counsel upon full disclosure by the court of the foreperson’s original note, which said:
“[w]hen we or I try to cross-examine [Juror #4] on evidence, her answers are short or nowhere to
be found. She does not try to dispute differing opinions. Throughout our discussions, we
consistently cross-examine ourselves, trying to make a just decision based strictly on the law and
the evidence which has been provided.”

                                               51
      regarding the charges or evidence in this case, is there any juror who
      has refused to apply the law to the evidence or the lack of evidence in
      the case? If there’s an affirmative answer: What statements, if any,
      has Juror X made about being unwilling to apply the law to the
      evidence or the lack of evidence in the case?

      The district court questioned each juror, beginning with the foreperson and

going up in numerical order, except Juror #4 was questioned last, as she had not

yet arrived. The district court later summarized the other jurors’ responses to the

court’s questions as follows:

      [E]ach juror testified consistently regarding Juror #4’s statements
      about her refusal to follow the Court’s instructions or the law. In
      response to the Court’s first question, ‘[i]s there any juror or jurors
      who are refusing to deliberate?,’ all of the jurors except Juror #9
      answered ‘yes’ and identified Juror #4. In response to the Court’s
      second question, ‘[w]ithout telling me what your or any juror’s
      opinion is regarding the charges or evidence in this case, is there any
      juror who is refusing to follow the Court’s instructions on the law?,’
      all of the jurors, except for Juror #3, answered ‘yes’ and identified
      Juror #4. In response [to] the Court’s third question, ‘[w]ithout
      telling me what your or any juror’s opinion is regarding the charges
      or evidence in this case, is there any juror who has refused to apply
      the law to the evidence or the lack of evidence in this case?,’ all of
      the jurors except Juror #9 answered affirmatively and identified Juror
      #4. Most importantly, all of the jurors testified that Juror #4 made
      statements that she did not trust the law, did not believe in the law, or
      did not agree with the law.

      When Juror #4 arrived at the courthouse, the district court questioned her

regarding her health, then asked the same questions posed to other jurors, plus the

following additional questions:

                                         52
      Are you willing or unwilling to follow the law as given to you by the
      Court? Have you expressed or stated otherwise to the other jurors?
      Are you willing or unwilling to apply the law to the evidence or lack
      of evidence in this case? Have you expressed or stated otherwise to
      the other jurors? Are you willing or unwilling to deliberate with the
      other jurors? Have you expressed or stated otherwise to the other
      jurors?

According to the district court, “Juror #4 responded evasively, taking long pauses

before giving answers, and never indicated she was being physically threatened.”

In response to the district court’s question about whether she was “willing . . . to

follow the law as given to [her] by the Court,” Juror #4 responded: “I’m willing to

follow the law. But I’m still entitled to my own— you know, what I feel.” During

the course of questioning, Juror #4 became upset and began crying, and the district

court permitted her to return to the jury room for a brief recess. When questioning

resumed, Juror #4 acknowledged making a statement “about the law in general”

that was “misinterpreted,” but insisted that she only meant: “I don’t believe

everything I hear.” The district court asked Juror #4 if she was “willing or

unwilling to deliberate with the other jurors,” and Juror #4 responded: “I’m really

unwilling because I think I’m making myself very ill. This whole situation is

making me very ill.”

      The next day, after considering the parties’ arguments, the district court

dismissed Juror #4. The Court found the other eleven jurors credible and

                                          53
consistent, found Juror #4’s answers to be evasive and incredible, and found

beyond a reasonable doubt that Juror #4 had violated her oath and duty as a juror

“to follow the Court’s instructions on the law and apply the law to the evidence or

lack of evidence.” The court found “as a matter of fact that no substantial

possibility exists that [Juror #4] is basing her decision on the sufficiency of the

evidence, that she does not intend to apply the law as set forth in the instructions

by the Court.” The court replaced Juror #4 with an alternate juror.

                                               B.

       Batiste argues that “the conduct of the jury and the district court’s response

to this conduct” violated his “right to an uncoerced, unanimous verdict.”19 Batiste

describes the allegation in Juror #4’s note that another juror threatened to come

across the table as “an assault,” and argues that the district court “brushed aside a

serious allegation of harm to Juror No. 4” by failing to inquire into this allegation

during the voir dire. Batiste also complains that the district court initially withheld

the allegation of juror intimidation contained in Juror #4’s note from the parties by

not disclosing the complete notes when the court received them on Friday

afternoon.



       19
        All of the other appellants also raise the juror removal issue on appeal, making
arguments similar to (but generally less exhaustive than) those offered by Batiste.

                                               54
      After review, we conclude that the district court did not err in initially

withholding the full notes from the parties, nor in declining to ask specific

questions about the alleged “assault.” In both instances, the district court was

concerned about invading the jury’s deliberative process. See United States v.

Siegelman, 640 F.3d 1159, 1185 (11th Cir. 2011) (“District courts are subject to

very stringent limitations on their authority to question jurors about their

deliberations . . . .”). Indeed, this Court “has repeatedly emphasized the important

policy considerations that require the shielding of juries from public scrutiny of

their deliberations.” Id. Mindful of those policy considerations, we have

“caution[ed] district courts to be careful about invading the secrecy of the jury’s

deliberations and to err on the side of too little inquiry as opposed to too much.”

Abbell, 271 F.3d at 1304 n.20. Heeding that warning, the district court in this case

declined to reveal the full notes to the parties on Friday afternoon because the

court wanted time to consider whether it would be appropriate to divulge that

information to the parties. On Monday, when the other eleven jurors sent another

note, the district court determined that it was, at that point, appropriate to disclose

all the notes to the parties, and immediately did so. Thus, the parties had access to

all the notes before the voir dire on Monday. In short, given the district court’s

proper concern for respecting the sanctity of the jury’s deliberative process, we

                                           55
conclude that the district court was within its discretion in initially withholding the

full notes from the parties over the weekend, and disclosing them only when the

situation appeared to be escalating on Monday.

        We also do not agree with Batiste and the other appellants that the district

court erred in failing to ask specific questions about the allegation of intimidation

during the voir dire. As we observed above, we must afford “broad discretion . . .

to a trial judge confronted with such an allegation of juror misconduct,” and “that

discretion extends even to the initial decision of whether to interrogate the jurors.”

Yonn, 702 F.2d at 1344–45. Moreover, as we recently explained, “[t]he district

court’s discretion . . . is at its zenith when the alleged misconduct relates to

statements made by the jurors themselves, and not from media publicity or other

outside influences.” Bradley, 644 F.3d at 1277 (quotation marks omitted). Given

our warning that district courts should “be careful about invading the secrecy of

the jury’s deliberations and . . . err on the side of too little inquiry as opposed to

too much,” Abbell, 271 F.3d at 1304 n.20, we conclude that the district court acted

within its “broad discretion” in asking only general questions that provided Juror

#4 with a sufficient opportunity to repeat or elaborate on the allegation of

intimidation contained in the note. Bradley, 644 F.3d at 1276.

      Batiste further argues that the district court lacked good cause to dismiss

                                           56
Juror #4. He contends that there was a “substantial possibility” that Juror #4’s

decisions were based on the evidence. In support of his claim that there was

evidence that Juror #4 was participating in deliberations, he points to an earlier

jury note indicating that the jury was having difficulty distinguishing between two

of the counts. Another note requested a transcript. Batiste also points to the

district court’s recognition that Juror #4 took notes. Batiste argues that this

constitutes “ample evidence [that] the jury majority’s allegations were based on

[Juror #4’s] holdout position and particular views on the evidence, rather than on a

true refusal to deliberate and follow the law.” He contends further that Juror #4’s

ultimate unwillingness to deliberate, as reflected in her answers at the evidentiary

hearing, were the result of the harassment and threats she received in the jury room

and not her unwillingness to follow the law and base her decisions on the evidence

presented at trial.

       The district court here acted within its discretion in removing Juror #4. The

district court, consistent with Abbell, first attempted to remedy the problem by re-

instructing the jury that it must follow the law as provided by the court. 271 F.3d

at 1303–04. The district court dismissed Juror #4 only after problems escalated on

Monday, and only after questioning all of the jurors individually. Moreover, the

court made a credibility determination as to Juror #4’s answers, as well as those of

                                          57
the other jurors, and found beyond a reasonable doubt that Juror #4 was not

following the court’s instructions on the law and applying the law to the evidence

or the lack thereof. See id. at 1302 (explaining that the inquiry of whether “no

‘substantial possibility’ exists that [the juror] is basing her decision on the

sufficiency of the evidence” is “basically a ‘beyond reasonable doubt’ standard”).

As we have explained, “because the demeanor of the pertinent juror is important to

juror misconduct determinations, the district court is uniquely situated to make the

credibility determinations that must be made in cases like this one: where a juror’s

motivations and intentions are at issue.” Abbell, 271 F.3d at 1303. Partly for that

reason, we review a district court’s finding that “a juror is purposely not following

the law . . . for clear error.” Id. at 1302–03. In other words, we may set aside a

district court’s finding only if “we are left with a definite and firm conviction that

a mistake has been committed.” United States v. Crawford, 407 F.3d 1174, 1177

(11th Cir. 2005). In light of the consistent answers given by eleven of the jurors,

and the vague and evasive answers given by Juror #4, we cannot say that the

district court clearly erred in finding that Juror #4 was not willing to follow the

court’s instructions. See Abbell, 271 F.3d at 1302–03. We therefore conclude




                                           58
that the district court did not abuse its discretion in removing Juror #4.20

                                              VIII.

       For all of these reasons, we affirm the appellants’ convictions.

       AFFIRMED.




       20
           Batiste makes the related argument that the district court erred in failing to declare a
mistrial because the other eleven jurors talked about the case with each other outside of the
deliberations, as evidenced by the note received from the jury on Monday morning before Juror
#4 arrived. While it is perhaps troubling that the Monday morning note arrived before the full
jury had reconvened, we cannot say that the district court erred in concluding that there was “no
evidence the jury deliberated outside Juror #4’s presence.” To the extent that the jurors
necessarily conferred with each other on Monday morning before sending the note, the record
only suggests that they conferred regarding the specific problems they had encountered with
Juror #4 as opposed to deliberating about the case. Beyond this, it should be recognized that the
other eleven jurors only had this conversation outside the presence of Juror #4 because she failed
to come to the courthouse that morning. As such, the district court did not abuse its discretion in
refusing to grant a mistrial on this basis.

                                                59